CARL E. STEWART, Circuit Judge:
The University of Texas Health Science Center San Antonio (“UTHSCSA” or the “University”) appeals from a final judgment awarding Dr. Theresa M. Siler-Khodr (“Siler-Khodr”) $91,000 back pay and $20,000 of compensatory damages, including costs and prejudgment interest, because the jury found that UTHSCSA had discriminated against Siler-Khodr on the basis of her gender in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e (“Title VII”) and paid her unequally in violation of the Equal Pay Act, 29 U.S.C. § 206(d) (“Equal Pay Act” or “EPA”). For the following reasons, we affirm the judgment.

FACTUAL & PROCEDURAL BACKGROUND

Siler-Khodr began her career at UTHSCSA in the Department of Obstetrics and Gynecology (“Ob/Gyn Department”) as an assistant professor in 1976. She has a Ph.D. in biochemistry, and she is a reproductive endocrinologist specializing in the area of hormones involved with the female reproductive system. Siler-Khodr primarily conducts laboratory research in this field. She also publishes the results of her research, supervises Fellows, and teaches classes. She has also directed clinical and research laboratories. Siler-Khodr became a Full Professor with tenure in 1986, and her supervisor is Dr. Robert Schenken (“Schenken”).
Dr. Sydney Shain (“Sydney”) is also in the Department and joined the University in 1989. According to UTHSCSA, Sydney was hired in an effort to retain Dr. Rochelle Shain (“Rochelle”), Sydney’s wife and one of the four Ph.D. researchers in the Ob/Gyn Department. Rochelle informed Dr. Carl Pauerstein (“Pauerstein”), chair of the Department since 1979, that her husband wanted to leave his job at the Southwest Foundation for Biological Research in San Antonio where he earned $80,000 per year. Pauerstein offered Sydney a job with the University at a salary of $83,000, in part, because he was concerned that Sydney would seek employment outside of San Antonio, causing Pauerstein to lose Rochelle. Siler-Khodr’s salary at the time was $64,354. The University also justifies Sydney and Siler-Khodr’s difference in pay by asserting that Sydney has been more successful than Siler-Khodr in obtaining grant funding.
The University currently pays Sydney approximately $20,000 per year more than Siler-Khodr. He, however, like Siler-Khodr, 1) has a Ph.D. in biochemistry; 2) primarily conducts laboratory research regarding reproductive endocrinology; 3) publishes the results of his research; 4) supervises departmental Fellows; 5) teaches classes; and 6) is supervised by Dr. Schenken. Similarly, Pauerstein testified at trial that Siler-Khodr and Sydney have essentially the same duties and responsibilities.
Siler-Khodr filed suit in state district court against UTHSCSA, alleging in part violations of Title VII and of the EPA. The University subsequently removed to federal court. At trial, Siler-Khodr presented two studies: 1) the Women’s Faculty Association Report conducted by the University in 1994 and 2) a report and testimony of Dr. Mary Gray (“Gray”), an expert statistician and Full Professor of mathematics and statistics at American University, in which she conducted a multiple regression analysis that controlled for a variety of factors.
Both reports indicated that gender significantly affected faculty salaries at the University. After adjusting for confounding factors such as rank, degree, tenure, duration in the institution and age, women *545tended to earn lower salaries than men. The reports studied salaries university-wide, and neither of them distinguished faculty salaries among medical specialities. The University contends that the Women’s Faculty Association report was inherently flawed since, for example, more women tend to be pediatricians than surgeons at medical schools across the country and at UTHSCSA, and surgeons make considerably higher salaries than pediatricians. Moreover, UTHSCSA argues that the report did not analyze salaries within the Ob/Gyn Department and mentioned nothing regarding Siler-Khodr’s salary. The University also asserts that Gray’s report speaks only to the salary structure throughout the University. The report does not speak to the Ob/Gyn Department or the medical school in particular and does not pertain to Siler-Khodr’s individual salary. In response, Siler-Khodr contends that the University offered no expert testimony of its own at trial. Dean James Young (“Dean Young”), dean of the Medical School, however, testified at trial that he disagreed with the Women’s Faculty Association study’s conclusion. The University also cross-examined Gray’s report.
A jury subsequently returned a verdict for Siler-Khodr on the issues of sex discrimination under Title VII and unequal pay under the Equal Pay Act. In addition to ordering back pay in the amount of $91,000 and compensatory damages in the amount of $20,000, it also ordered the University to equalize Siler-Khodr’s compensation to that of Sydney and to pay her all sums necessary to accomplish that equalization retroactive to the date the jury returned the verdict. The district court further awarded Siler-Khodr an additional $91,000 in liquidated damages in keeping with the jury’s finding under the Equal Pay Act, as well as reasonable attorneys’ fees. UTHSCSA moved for a judgment as a matter of law, pursuant to Rule 50(a) of the Federal Rules of Civil Procedure, that the district court denied. The University now appeals.

DISCUSSION

I. Rule 50(a) Motion and the Sufficiency of Evidence
Rule 50(a) states that “[i]f during a trial by jury a party has been fully heard on an issue and there is no legally sufficient evi-dentiary basis for a reasonable jury to find for that party on that issue, the court may determine the issue against that party and may grant a motion for judgment as a matter of law....” Fed.R.Civ.P. 50(a). This Court reviews de novo the trial court’s ruling on a Rule 50(a) motion. Travis v. Bd. of Regents of the Univ. of Texas Sys., 122 F.3d 259, 263 (5th Cir.1997). Moreover, in reviewing a Rule 50(a) motion, this Court “should review all of the evidence in the record ... [but] must draw all reasonable inferences in favor of the nonmoving party, and it may not make credibility determinations or weigh the evidence.” Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S. 133, 150, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000). “Credibility determinations, the weighing of the evidence, and the drawing of legitimate inferences from the facts are jury functions, not those of a judge.” Id. at 150-51, 120 S.Ct. 2097 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250-51, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)).
The district court refused to grant the University’s Rule 50(a) motion for a judgment as a matter of law on Siler-Khodr’s claims alleging violations of Title VII and the EPA. Title VII states that it is unlawful “to discriminate against any individual with respect to his compensation ... because of such individual’s sex.” 42 U.S.C. § 2000e-2(a). Hence, a Title VII claim alleges “individual, disparate treatment.” Plemer v. Parsons-Gilbane, 713 F.2d 1127, 1135 (5th Cir.1983). Because the facts in a *546particular Title VII case will differ, the evidence necessary to prove a prima facie case of discrimination under Title VII will vary. Id. However, this Court has noted that although a plaintiff may present:
statistics evidencing an employer’s pattern and practice of discriminatory conduct, which “may be helpful to a determination of whether” the alleged discriminatory act against the plaintiff “conformed to a general pattern of discrimination against” members of a protected group .... that evidence is “not determinative of an employer’s reason for the action taken against the individual grievant.”
Id. (citing McDonnell Douglas Coty. v. Green, 411 U.S. 792, 802, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973) and Terrell v. Feldstein Co., 468 F.2d 910, 911 (5th Cir.1972)).
In contrast, the EPA has a higher threshold, requiring that an employer not discriminate “between employees on the basis of sex ... for equal work on jobs the performance of which requires equal skill, effort, and responsibility, and which are performed under similar working conditions.” 29 U.S.C. § 206(d)(1). In short, it demands that equal wages reward equal work. Corning Glass Works v. Brennan, 417 U.S. 188, 195, 94 S.Ct. 2223, 41 L.Ed.2d 1 (1974). Once a plaintiff has made her prima facie case by showing that an employer compensates employees differently for equal work, the burden shifts to the defendant to “prove by a preponderance of the evidence that the wage differential is justified under one of the four affirmative defenses set forth in the Equal Pay Act: (1) a seniority system; (2) a merit system; (3) a system which measures earnings by quantity or quality of production; or (4) any other factor than sex.” Kovacevich v. Kent State Univ., 224 F.3d 806, 826 (6th Cir.2000) (citing 29 U.S.C. § 206(d)(1)). The EPA’s affirmative defenses have been incorporated into Title VII by the Bennett Amendment to the Act. Id. at 828. “Generally, [however,] a Title VII claim of wage discrimination parallels that of an EPA violation.” Id.
A. Statistics
The University contends that the trial court erred when it failed to grant its Rule 50(a) motion because the evidence was legally insufficient to support the jury’s findings of sex discrimination and unequal pay. It asserts that the two reports that Siler-Khodr presented regarding gender disparities in faculty salaries showed neither discrimination in the Ob/ Gyn Department nor by Pauerstein. UTHSCSA asserts that Siler-Khodr, therefore, failed to prove intentional discrimination under Title VII. As supporting authority, the University cites three cases, Zahorik v. Cornell University, 729 F.2d 85, 95 (2d Cir.1984), Pollis v. New School for Social Research, 132 F.3d 115, 121-23 (2d Cir.1997) (holding that plaintiffs statistics did not support an inference of discrimination when the statistical group was comprised of individuals not fairly comparable to the plaintiff), and this Court’s recent opinion in Wyvill v. United Co. Life Ins. Co., 212 F.3d 296 (5th Cir.2000).
The University, however, fails to mention Plemer, a Fifth Circuit case almost directly on point. Moreover, the cases that UTHSCSA cites are inapposite. First, the Fifth Circuit stated in Plemer, a case with facts quite similar to those in the instant case, that
[i]f an employee establishes by statistics that an employer had a discriminatory practice or policy toward employees of the claimant’s gender, the court may infer that the employer’s justification for an action it took against the plaintiff was merely pretext and that the action was really taken on the basis of the plaintiffs *547gender in conformance with the general practice of discrimination.
713 F.2d at 1137.
Indeed, this Court stated that the district court should have considered the plaintiff’s statistics as evidence that rebutted the employer’s evidence that the wage disparity between her and another male employee for the same position hinged on a “factor other than sex.” Id.
Second, the study in Zahorik did not consider discriminatory wage structures, and the statistics were limited in numbers, remote in time, based upon the statisticians’ “estimates,” and reflected a deliberate exclusion from consideration of nearly 50 tenure decisions. Third, Pollis is distinguishable from the instant case. The petitioner’s statistics in that case failed because her sample group was too small, consisting of only eight faculty members, and too spread out over time, covering the years 1974-1993, to be probative of anything. In contrast, both studies that Siler-Khodr presented analyzed salary data of hundreds of faculty members, university-wide, during a single year-. Fourth, Wyvill may be distinguished because it did not even involve statistics, but anecdotal evidence of how other individuals had been treated by the employer.
Furthermore, the Supreme Court has specifically addressed the University’s arguments regarding the regression analysis in Gray’s report. The Court concluded that “[w]hile the omission of variables from a regression analysis may render the analysis less probative than it otherwise might be, it can hardly be said, absent some other infirmity, that an analysis which accounts for the major factors ‘must be considered unacceptable as evidence of discrimination.’ ” Bazemore v. Friday, 478 U.S. 385, 400, 106 S.Ct. 3000, 92 L.Ed.2d 315 (1986) (citation omitted). “Normally, failure to include variables will affect the analysis’ probativeness, not its admissibility.” Id. (emphasis added). Furthermore, the Court stated that “[a] plaintiff in a Title VII suit need not prove discrimination with scientific certainty; rather, his or her burden is to prove discrimination by a preponderance of the evidence.” Id.
Thus, although both reports do not study faculty salaries by medical sub-specialty or study Pauerstein’s individual conduct, they are sufficient to prove discrimination under a Title VII claim according to Supreme Court and this Court’s precedent. Moreover, it is noteworthy that the University failed to present evidence at trial rebutting the conclusions of the reports that Siler-Khodr presented into evidence. In contrast, Siler-Khodr put forth ample evidence to overcome the Rule 50(a) motion, including her testimony, Gray’s testimony, and the studies themselves. Finally, the Supreme Court has noted that the inclusion of specific variables does not affect the studies’ probativeness as much as their admissibility. Therefore, regarding the studies in favor of Siler-Khodr, we hold that the district court did not err in denying the Rule 50(a) motion, given that it is the province of the jury, not the court, to make credibility determinations regarding the reports.1 Reeves, 530 U.S. at 150-51, 120 S.Ct. 2097.
B. Affirmative Defenses
1. Grant-Obtaining Abilities
The University offered two affirmative defenses at trial to explain the wage *548differential alleged in Siler-Khodr’s EPA and Title VII claims: 1) Sydney was more productive in his ability to secure grants than Siler-Khodr and 2) Pauerstein offered Sydney a higher salary than that of Siler-Khodr as an incentive to retain his wife, Rochelle, a professor in the department since 1976, based on Sydney’s prior salary and market forces. With respect to the first affirmative defense, Pauerstein testified at trial that the single most important criterion he uses to allocate money for raises is success in obtaining grant funding.2
Siler-Khodr testified at trial that she had brought in $2.8 to $2.9 million in grants over the course of her tenure at the University as a principal investigator. In contrast, Sydney testified that he had obtained in excess of $1.9 million in grant money to the University. Pauerstein, however, testified that the department had attributed $2.9 million in grant funding, all from NIH, to Sydney as a Principal Investigator (“PI”) during the years 1989-1999. During the period 1975-1999, however, Pauerstein testified that Siler-Khodr obtained only $600,000 in grant funding as a principal investigator, all from NIH.
Sydney also testified that although he had not obtained any new grant funding since 1995, he had received raises since that time. Pauerstein testified that he did not recommend a raise for Sydney in 1999 because he had been unable to receive a grant. Similarly, Pauerstein testified that he did not recommend Siler-Khodr for a raise in 1999 because her track record in bringing in grant support was not “excellent,” although she had obtained grant support for that year. In 1991, however, Pauerstein recommended a raise for Siler-Khodr that was over five percent greater than that which he recommended for Sydney.3
Siler-Khodr argues that the University’s grant-obtaining defense is mere pretext for the discrepancy between her and Sydney’s compensation. She notes, in contrast to Pauerstein’s testimony regarding the importance of obtaining grants in evaluating salary raises, that Dean Young wrote in a 1996 letter that “[t]here are no institutionally specified factors to consider as a basis for determining total annual compensation.” Siler-Khodr also contends that the University presented neither a campus-wide nor departmental policy showing that this factor had ever been used as a wage-setting criterion. Although she was informed in her 1996 and 1997 faculty evaluations that she needed to improve her ability to obtain further grant funding for research studies, there is no evidence in the record that Siler-Khodr had been criticized in her evaluations for not obtaining sufficient funding prior to 1996 and 1997. The record also reflects that she had not been informed that she was paid less because of her purportedly lesser ability to obtain grants.
A review of the record therefore indicates that Siler-Khodr presented sufficient evidence at trial to support the jury’s finding that the University’s grant-obtaining affirmative defense was pretext for its paying Siler-Khodr a lower wage than Sydney. We, therefore, hold that the district court did not err.
*5492. Prior Salary/Market Forces
The trial court similarly did not err when it denied the University’s motion for judgment as a matter of law because the record shows that UTHSCSA’s affirmative defense to Siler-Khodr’s claims based on Sydney’s prior salary and market forces is pretext as well and is easily rebutted. Pauerstein testified that he offered a faculty position to Sydney because he wanted to retain Rochelle as a member of the Ob/ Gyn Department. Sydney testified at trial that his primary reason for accepting employment at the University was that he had tired of the responsibilities at his job in private industry and he wanted to pursue academic research. Moreover, although he testified that there were no negotiations regarding his salary offer with the University, he also testified that had his salary offer not been in excess of $80,000, he probably would have asked for a higher salary. The trial court, however, did not err when it adjudged that the evidence was legally sufficient to rebut this affirmative defense because the record reflects that Sydney’s primary reason for accepting Pauerstein’s offer was not related to salary.
The University also argues that market forces dictated a higher salary for Sydney. It relies on the testimony of Dean Young, who stated that the wage differential is justified, given that the salary paid to a new employee is driven almost entirely by market forces the University must expend resources to attract qualified individuals in a market where other organizations have the same goal. This Court has previously stated that the University’s market forces argument is not tenable and simply perpetuates the discrimination that Congress wanted to alleviate when it enacted the EPA. See Brennan v. City Stores, Inc., 479 F.2d 235, 241 n. 12 (5th Cir.1973) (stating that factors other than sex such as “the tighter market for salesmen and male tailors” does not justify “its hiring of men with such skills at a rate higher than that paid to obtain women of similar skills”).
II. Constitutionality of the EPA
The University asserts that Congress exceeded its authority when it abrogated the states’ Eleventh Amendment immunity in the EPA, in light of the Supreme Court’s recent opinion in Kimel v. Florida Bd. of Regents, 528 U.S. 62, 120 S.Ct. 631, 145 L.Ed.2d 522 (2000). Kimel held that the Age Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. § 621, although containing a clear statement of Congress’s intent to abrogate state immunity, was not a valid exercise of Congress’s power under § 5 of the Fourteenth Amendment to abrogate state immunity and extend liability to the states. Kimel, 528 U.S. at 78-80, 120 S.Ct. 631. In addition, UTHSCSA argues that Congress not only unconstitutionally invoked its authority under Article I to abrogate state immunity, but it also lacked authority to abrogate state immunity under § 5 because Congress failed to find widespread constitutional violations by the states when it amended the EPA to extend liability to the states in 1974.4 The University consequently argues that the Act fails the congruence and proportionality test outlined in City of Boerne v. Flores, 521 U.S. 507, 519-20, 117 S.Ct. 2157, 138 L.Ed.2d 624 (1997).
*550This Court reviews de novo the question of whether a state is entitled to immunity under the Eleventh Amendment. Ussery, 150 F.3d at 434. This Court in Ussery explicitly upheld the constitutionality of the EPA under the Eleventh Amendment in a similar challenge when it stated, “[b]y amending the EPA to include the States as employers, Congress sought to eliminate such discrimination by the States themselves ... [and] it goes without saying that the substantive provisions of the Fourteenth Amendment prohibit the States from discriminating on the basis of gender.” Id. at 437. Moreover, this Court in Ussery expressly rejected the argument that the University makes regarding Congressional reliance on Article I to amend the EPA to include the states. It stated that “the 1974 Amendments were a separate statute, and we must examine that statute and its legislative history to determine if Congress stated its intent to legislate under any particular constitutional provision.” Id. at 436 n. 2.5
We find that in the wake of Kimel, the EPA nevertheless does not violate the Eleventh Amendment of the Constitution because it is congruent and proportional “between the injury to be prevented or remedied and the means adopted to that end” and is therefore an appropriate use of Congress’s § 5 power of the Fourteenth Amendment. City of Boerne, 521 U.S. at 520, 117 S.Ct. 2157. Kimel held that the ADEA was not an appropriate use of Congress’s § 5 power because it was not congruent and proportional to the means employed by the Equal Protection Clause to prohibit discrimination by the states on the basis of age. Kimel, 528 U.S. at 82-86, 120 S.Ct. 631. The Court essentially found that the discriminatory conduct that is prohibited by the ADEA, as applied to the states, is disproportionate to similar conduct prohibited by the Constitution’s Equal Protection Clause. Id.
The Kimel Court distinguished between state discrimination on the basis of age, which requires rational review under Equal Protection, and state discrimination on the basis of race or gender, which requires higher standards of review and “a tighter fit between the discriminatory means and the legitimate ends they serve.” Id. at 84, 120 S.Ct. 631. Importantly, other courts to consider this issue post-Kimel have been similarly swayed.6 See Varner, 226 F.3d at 934-35; Hundertmark v. Florida Dept. of Transp., 205 F.3d 1272, 1276-77 (11th Cir.2000); Kovacevich, 224 F.3d at 819-21; Anderson v. State Univ. of New York, 107 F.Supp.2d 158, 165 (N.D.N.Y.2000).
Moreover, although the Kimel Court discussed the lack of legislative findings *551regarding unconstitutional age discrimination by the states, it nonetheless stated “that lack of support is not determinative of the § 5 inquiry.” Kimel, 528 U.S. at 91, 120 S.Ct. 631. Other courts examining the lack of legislative findings regarding the discriminatory practices by the states on the basis of gender have found this argument unpersuasive, as the “historical record clearly demonstrates that gender discrimination is a problem that is national in scope,” whether or not committed in the public sector. Varner, 226 F.3d at 935-36; see also Kovacevich, 224 F.3d at 821 n. 6 (stating that “we are satisfied by Congress’s more general finding in enacting the original EPA that wage differentials are due to outmoded beliefs about the relative value of men’s and women’s work ... combined with the fact that women have been subjected to a history of purposeful unequal treatment more generally” (internal citations omitted)). Thus, we hold that the EPA is constitutional under the Eleventh Amendment.

CONCLUSION

We affirm the district court’s denial of UTHSCSA’s motion for judgment as a matter of law because its judgment was legally sufficient to support the jury’s findings of prima facie sex discrimination under Title VII and unequal pay under the EPA. We also agree with our sister circuits that the EPA does not violate the Eleventh Amendment of the Constitution in light of the Supreme Court’s decision in Kimel.
AFFIRMED.

. For the same reasons, the University’s arguments regarding the issue of whether the trial court erred by admitting into evidence unreliable and irrelevant statistical evidence and therefore abused its discretion and substantially prejudiced the University by forcing it to defend allegations of discrimination against all female faculty in the University, are unpersuasive.


. He also slated at trial that grants from the National Institutes of Health (“NIH”) are the most prestigious grants, as they are peer-reviewed.


. Pauerstein has recommended Siler-Khodr for merit raises in fifteen out of the seventeen years that raises were available. Between the years 1991 and 2000, Siler-Khodr received raises that increased her salary by 28.8% and Sydney received raises that increased his salary by 30%.


. In 1963, Congress enacted the EPA pursuant to its Commerce Clause powers, and it limited liability under the EPA to private employers. Ussery v. Louisiana, 150 F.3d 431, 435 (5th Cir.1998). In 1974, when Congress amended the EPA to apply to the states, however, it did not provide a definitive statement regarding the Constitutional authority under which it acted. Id.


. Other courts examining this issue pre-Kimel have agreed with the Fifth Circuit's holding in Ussery. See, e.g. Varner v. Illinois State Univ., 226 F.3d 927, 935 n. 4 (7th Cir.2000), cert. denied, - U.S. -, 121 S.Ct. 2241, 150 L.Ed.2d 230 (2001).


. Similarly, the Court's recent decision in Board of Trustees of the University of Alabama, et al. v. Garrett, et al., 531 U.S. 356, 121 S.Ct. 955, 148 L.Ed.2d 866 (2001), supports our holding. The Garrett Court held that the Americans with Disabilities Act ("ADA”) unconstitutionally abrogates the states’ Eleventh Amendment immunity because 1) discrimination in employment against the disabled is reviewed under rational basis for purposes of the Equal Protection Clause and 2) the legislative record of the ADA fails to reveal that Congress identified a pattern of irrational state discrimination. Id. at 963-66. Here, gender, unlike disability, is reviewed under a stricter test in Equal Protection, which the Kimel Court took pains to address. See Kimel, 528 U.S. at 84, 120 S.Ct. 631. Moreover, in contrast to disability, the historical record clearly documents state discrimination on the basis of gender. Hence, the lack of further Congressional findings regarding gender discrimination by the states is less significant in importance.